DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The Oath or Declaration filed on 02/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 and 05/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-46 and 48-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2016/0309518 A1), hereinafter, “Patel”.
Regarding claim 34, Patel discloses: An apparatus (fig 1, para [0050], Base Station 105), comprises: at least one processor (fig 12, device 105-e “base station” with processor 1205, para [0103]); and 
at least one memory including computer program code, the at least one memory and the computer program code may be configured to, with the at least one processor (fig 12, device 105-e “base station” with processor 1205, para [0103], Memory 1215 with SW 1220 equivalent to “computer code”), cause the apparatus to: 
configure a device with a first mode (fig 7, 4-step PRACH) of performing a random access procedure (fig 7, device 105-c “base station” may configure UE 115-c for “four message PRACH procedure” equivalent to “first mode of random access procedure”, para [0080]); 
configure the device with a second mode (fig 6, 2-step PRACH) of performing the random access procedure (fig 6, device 105-c “base station” may configure UE 115-d for “two message PRACH procedure” equivalent to “second mode of random access procedure”, para [0077]-[0078]); 
wherein the device is configured to access either the first mode (fig 7, 4-step PRACH) of performing the random access procedure or the second mode (fig 6, 2-step PRACH) of performing the random access procedure (fig 6 and 7, device 105-c “base station” may configure UE 115-c,d for two-step or four-step PRACH procedure to communicate with the base station using either 2-step or 4-step PRACH procedure, para [0078]-[0081]); and 
configure an availability of the second mode (fig 6, 2-step PRACH) of performing the random access procedure (fig 6, para [0078], where, “At step 620, the base station 105-b may transmit (and UE 115-c may receive) a second PRACH message (PRACH MSG2). The second PRACH message may include an uplink grant and identifier for the UE 115-c”).  
Regarding claim 42, the claim includes an apparatus with features identical to the subject matter mentioned in the rejection to claim 1 above. Where, this apparatus may be directed to a UE. The claims are mere reformulation of claim 1 in order to communicate in wireless network using 2-step or 4-step PRACH procedure, and the rejection to claim 1 is applied hereto.
Regarding claim 50, the claim includes an apparatus with features identical to the subject matter mentioned in the rejection to claim 1 above. Where, the claim features may be directed to a method of a wireless communication system with UE and base station. The claims are mere reformulation of claim 1 in order to communicate in wireless network using 2-step or 4-step PRACH procedure, and the rejection to claim 1 is applied hereto.
Regarding claim 35, 43 and 51, Patel discloses: The apparatus of claims 34 and 42 and a method of claim 50, wherein the first mode of performing the random access procedure comprises a 4-step RACH procedure (fig 7, device 105-c “base station” may configure UE 115-c for “four message PRACH procedure” equivalent to “first mode of random access procedure”, para [0080]); and the second mode of performing the random access procedure comprises a 2-step RACH procedure (fig 6, device 105-c “base station” may configure UE 115-d for “two message PRACH procedure” equivalent to “second mode of random access procedure”, para [0077]-[0078]).  
Regarding claim 36, Patel discloses: The apparatus according to claims 34 and 50, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus at least to configure the availability of the second mode of performing the random access procedure (fig 6, device 105-c “base station” may configure UE 115-d for “two message PRACH procedure” equivalent to “second mode of random access procedure”, para [0077]-[0078]); comprises one of: configure the device with a predetermined duration of time that at least one resource is available for the device (para [0052], “Available PRACH procedures and resources for systems that utilize low latency TTIs”); 
configure the second mode of performing the random access procedure available for a predetermined duration of time after last connection to a connected cell; configure the second mode of performing the random access procedure applicable to at least one specific cell; configure the availability of the second mode based on a collision probability on at least one allocated resource.  Ignored.
Regarding claim 37, Patel discloses: The apparatus according to claim 34, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: schedule traffic on at least one of a specific logical channel or a logical channel group (para [0056], perform priority handling and multiplexing logical channels).  
Regarding claims 38 and 48, Patel discloses: The apparatus according to claim 34, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: receive a request for configuration from the device via at least one of radio resource control signalling and media access control signalling (para [0056], “A medium access control (MAC) layer may perform priority handling and multiplexing of logical channels into transport channels”).  
Regarding claim 39, Patel discloses: The apparatus according to claim 34, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: provide an associated user connection identifier to use when accessing the base station using resources associated with the second mode (fig 6, 2-step PRACH) of performing the random access procedure (fig 6, para [0078], where, “At step 620, the base station 105-b may transmit (and UE 115-c may receive) a second PRACH message (PRACH MSG2). The second PRACH message may include an uplink grant and identifier for the UE 115-c”).   
Regarding claims 40, 49 and 53, Patel discloses: The apparatus according to claim 34, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: configure resources for the device to use from at least one of time domain resources, frequency domain resources and code domain resources (para [0056]-[0058], where, “Frame structures may be defined for FDD (e.g., frame structure type 1) and TDD (e.g., frame structure type 2)”, using RRC signaling).  
Regarding claim 41, Patel discloses: The apparatus according to claim 34, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: configure the device with the first mode of performing the random access procedure through broadcast signaling (para [0063], where, “uPRACH information 215 may be provided as part of system information that is broadcast by base station 105-a (e.g., in a system information block (SIB))); and configure the device with the second mode of performing the random access procedure through device specific signaling (fig 6, para [0078], where, “At step 620, the base station 105-b may transmit (and UE 115-c may receive) a second PRACH message (PRACH MSG2). The second PRACH message may include an uplink grant and identifier for the UE 115-c”). 
Regarding claim 44, Patel discloses: The apparatus according to claim 42, wherein the at least one memory and computer program code  are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to:  receive the configuration of the second mode (fig 6, 2-step PRACH) of performing the random access procedure to be available for a predetermined duration of time after last connection to a connected cell (fig 6, para [0077], where, “the UE 115-c may determine that a two message PRACH procedure is to be used for network access” after  an “elapsed time” equivalent to “duration of time” since a “previous synchronization” equivalent to “last connected” with base station 105-b).  
Regarding claim 45, Patel discloses: The apparatus according to claim 42, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: receive the configuration of the device with a predetermined duration of time that at least one resource is available for the device (fig 1-7, para [0093], where. “the random access message may include a preamble that corresponds to a time duration selected to occupy a number of orthogonal frequency division multiplexing (OFDM) symbols”).  
Regarding claim 46, Patel discloses: The apparatus according to claim 42, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: receive the configuration of the second mode of performing the random access procedure applicable to at least one specific cell (fig 6, para [0077]-[0078], where, the base station 105-c equivalent to “specific cell”).
Regarding claim 52, Patel discloses: The method according to claim 50, wherein the receiving the configuration of the availability of the second mode of performing the random access procedure (fig 6, device 105-c “base station” may configure UE 115-d for “two message PRACH procedure” equivalent to “second mode of random access procedure”, para [0077]-[0078]); further comprises one of: receiving the configuration of the second mode (fig 6, 2-step PRACH) of performing random access procedure applicable to at least one specific cell (fig 6, para [0078], use second mode of performing random access with base station 105-c equivalent to “specific cell”); 
receiving the configuration of the second mode of performing the random access procedure to be available for a predetermined duration of time after last connection to a connected cell; receiving the configuration of the device with a predetermined duration of time that at least one resource is available for the device; receiving the configuration of the availability of the second mode based on a collision probability on at least one allocated resource.  NOT RESPONDED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2016/0309518 A1), hereinafter, “Patel” in view of Martin et al (US 20190357267 A1), hereinafter, “Martin”.
Regarding claim 47, Patel discloses: The apparatus according to claim 42, wherein the at least one memory and computer program code are further configured to, with the at least one processor (fig 12, module 1205, 1215 and 1220, para [0103]), cause the apparatus at least to: however, Patel does not explicitly teach: receive the configuration of the availability of the second mode based on a collision probability on at least one allocated resource.  
Martin teaches: receive the configuration of the availability of the second mode (2-step RACH) based on a collision probability on at least one allocated resource (para [0056], where, “it might detect congestion on the 2-step RACH resources with for example a number of preamble collision, or any other suitable collision that would mean that a four-step procedure is expected to be more appropriate”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “receive the configuration of the availability of the second mode (2-step RACH) based on a collision probability on at least one allocated resource” as taught by Martin into Patel in order to efficiently supporting data exchange with a smartphone when it is running a video streaming application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIZAM U AHMED/Examiner, Art Unit 2461